Motion of the petitioner to suspend order No. 9216 of the Public Utilities Commission and to direct that the rates as filed be made effective forthwith or, in the alternative, to suspend order No. 9216 to the extent it suspends the rates beyond November 30, 1976, and to order the Commission to schedule hearings forthwith and issue a final order in this matter by November 30, 1976 is assigned to the calendar *911of September 16, 1976 at 11:00 a.m. for oral argument. Paolino, J. did not participate.
Edwards & Angelí, Edward F. Hindle, Deming E. Sherman, for petitioner. Julius C. Michaelson, Attorney General, R. Daniel Prentiss, Special Asst. Attorney General. Roberts & Willey, Incorporated, Dennis J. Roberts II, (for Rhode Island Consumers’ Council), for respondents.